Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-3 and 5-14 are currently pending in this application.

Response to Amendments
The applicant amended independent claims 1 and 9 with features similar to: “generating multi-view feature images using multi-view image generation networks”, 
“creating a 3D mesh model using the multi-view feature images and internal feature images representing internal shape information”, 
“generating a texture map by projecting the 3D mesh model into multiple viewpoint images” and 
“wherein the multi-view image generation networks include a global network corresponding to a global camera group and a local network corresponding to a local camera group”.
The applicant amended specification in para. [0042] as indicated in the previous Office Action and the objection to the specification has been withdrawn.
The applicant amended Claims 1 and 9 to recite first occurrence of three-dimensional as “three-dimensional (3D)” and the objection to the claims have been withdrawn.

Interview Summary
The Examiner initiated a telephone interview with Mr. W. William Park (Reg. No. 55,523), the representative of the applicant on September 3, 2021 to discuss the “article” issue in line 4 of claim 7.  The Examiner proposes to remove the singular article “a” as the object is in plural form: “specific viewpoints”.
The representative of the applicant agreed to amend the claim and authorized an Examiner’s Amendment to the claim to move the case to allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Mr. Park on September 3, 2021 to amend the claim 7 in the following:

7. (Currently amended) The method of claim 6, wherein the X-ray network generates the internal feature images that represent internal shape information by using specific feature images in [[a ]]specific viewpoints, among the multi-view feature images.

Allowable Subject Matter
Claims 1-3 and 5-14 are allowed. 

Independent Claims 1 and 9 are distinguished from Trenholm et al. (2019/0138786) in view of Kim et al. (2009/0154794) and further in view of Ghyme (2016/0100154) and Choi (KR 2018017916 – machine translated; Date of Publication: 2/21/2018; IDS) because the combination of all limitations in each independent claim, particularly the limitations similar to: “creating a 3D mesh model using the multi-view feature images and internal feature images representing internal shape information”, and “wherein the multi-view image generation networks include a global network corresponding to a global camera group and a local network corresponding to a local camera group”.

Claims 2-3 and 5-8 are directly or indirectly dependent from claim 1 and they are allowed.
Claims 10-14 are directly or indirectly dependent from claim 9 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure
a).	Menier (2020/0408519) teaches that “A 3D modelling system for three-dimensionally modelling a scene by multi-view photogrammetry has cameras placed around the scene and grouped together in pairs that are spaced further apart from one another than the two cameras in each pair are spaced apart from each other, and a digital processing device that is configured to produce modelling data by applying stereoscopy processing by comparison firstly between the images of the scene that are produced by respective ones of the two cameras of a first and a second pair of cameras and secondly between the images produced by two cameras belonging to respective ones of the first and second pairs of cameras, the first and the second pairs of cameras being arranged respectively in a horizontal plane and in a vertical plane.” (Menier: Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611